Citation Nr: 0604472	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right thumb 
disability.  

4.  Entitlement to an initial increased rating for 
spondylolisthesis of the lumbar spine, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Air Force from March 1980 to June 1992.  During part 
of that service, and specifically between August 1990 and 
June 1992, he served in support of Operation Desert 
Shield/Storm.  In addition, he had subsequent service with 
the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.  Specifically, in that decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and 
residuals of a right thumb injury.  In addition, the RO 
granted service connection for nerve root compression of the 
lumbar spine at the L5 level and awarded a compensable 
evaluation of 20 percent, effective from June 2001, for this 
disability.  

Following receipt of notification of the January 2002 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claims for service connection 
for bilateral hearing loss, tinnitus, and residuals of a 
right thumb injury as well as the assignment of a 20 percent 
evaluation for his service-connected lumbar spine disorder.  
According to a July 2003 rating action, the RO redefined the 
veteran's service-connected lumbar spine disability as 
spondylolisthesis of the lumbar spine.  The 20 percent 
evaluation which was initially granted for this disorder 
remains in effect.  

With regard to the issue of entitlement to service connection 
for a thumb disability which is currently on appeal, the 
Board notes that the VA Form 21-526, Veteran's Application 
For Compensation Or Pension (Form 21-526) which was filed by 
the veteran in June 2001, specifically referred to a claim 
for service connection for residuals of a right thumb injury.  
As such, in the January 2002 rating action, the RO 
adjudicated, and denied, the issue of entitlement to service 
connection for residuals of a right thumb injury.  The notice 
of disagreement which was later received at the RO in 
February 2002 continued to refer to the veteran's right 
thumb.  Thus, the statement of the case which was issued to 
the veteran in March 2003 included the claim for service 
connection for a disability of this extremity.  

In the substantive appeal which was received at the RO in May 
2003, the veteran expressed his desire to continue to pursue 
an appeal for service connection for a thumb disability.  
However, he requested that the RO amend the claim to include 
service connection for residuals of a left (rather than a 
right) thumb injury.  In a letter dated several days later in 
May 2003, the RO asked the veteran if he wished to withdraw 
his claim for service connection for a right thumb 
disability.  If so, the RO requested that he submit a signed 
statement reflecting that desire.  The RO informed the 
veteran that, unless he submitted such a statement, the 
agency would certify the issue (along with the other issues 
on appeal) to the Board.  In addition, the RO notified the 
veteran that it would adjudicate separately his claim for 
service connection for a left thumb disability.  

Further review of the claims folder indicates that the 
veteran failed to respond to the RO's May 2003 letter.  
Consequently, the issue of entitlement to service connection 
for a right thumb disability remains in appellate status.  

Additionally, by a July 2003 rating action, the RO denied the 
issue of entitlement to service connection for a left thumb 
disability.  Following receipt of notification of that 
decision, the veteran did not initiate an appeal of the 
denial of the claim.  Thus, the issue of entitlement to 
service connection for a left thumb disability is not in 
appellate status at this time.  

Also in the July 2003 rating action, the RO granted service 
connection for radicular syndrome of the right lower 
extremity (as secondary to the service-connected 
spondylolisthesis of the lumbar spine) and awarded a 
compensable evaluation of 10 percent, effective from February 
2002, for this disability.  In a letter dated approximately 
two weeks later in August 2003, the RO notified the veteran 
of the decision.  The veteran did not file, within one year 
of August 2003 notification letter, a statement in which he 
expressly disagreed with the 10 percent rating, or effective 
date, assigned to the service-connected radicular syndrome of 
the right lower extremity.  See, 38 C.F.R. § 20.201 (2005) 
(which stipulates that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement and that, while special wording is not required, 
the notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review) (emphasis added).  See 
also, 38 U.S.C.A. § 7105(b)(2) (West 2002).  

However, in June 2004, the veteran submitted a copy of a 
report of an April 2004 VA outpatient treatment session.  
According to this document, an electrodiagnostic study of the 
veteran's right lower extremity was consistent with 
L5 radiculopathy.  The Board acknowledges that, in submitting 
this statement, neither the veteran, nor his representative, 
specifically expressed an intent to raise a claim for an 
increased rating for the service-connected radicular syndrome 
of the right lower extremity.  However, in light of the fact 
that the veteran submitted the medical record which confirms 
L5 radiculopathy of the right lower extremity, the Board 
construes this document as a claim for an increased rating 
for the service-connected radicular syndrome of his right 
lower extremity.  The issue of entitlement to an initial 
disability rating greater than 10 percent for the 
service-connected radicular syndrome of the right lower 
extremity is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision.  

2.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes that can be related to 
service.  

3.  The veteran did not exhibit chronic right thumb 
disability in service, and a chronic right thumb disability 
is not otherwise associated with his active duty.  

4.  The service-connected spondylolisthesis of the lumbar 
spine is manifested by a slightly antalgic gait (also 
described as a brisk gait with a limp favoring the right 
leg), some limitation of motion, tenderness to direct 
pressure over the right lumbosacral area, irritation of the 
right sciatic nerve causing discomfort down the back of the 
right thigh and calf to the ankle, positive straight leg 
raising to 5 degrees on the right, asymmetrical deep tendon 
reflexes, a feeling of dysesthesia over the entire right 
foot, and intermittent numbness on the bottom of the right 
foot (associated with a definite right nerve root problem).  

5.  The service-connected spondylolisthesis of the lumbar 
spine is not manifested by more than moderate limitation of 
motion.  Nor is it manifested severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, forward flexion 
less than 80 degrees, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes (requiring 
bedrest as prescribed by a physician and having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months).  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).  

2.  A right thumb disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  The criteria for a disability rating greater than 
20 percent for the service-connected spondylolisthesis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to, and since, September 23, 2002); and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239, 5243 (effective since 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to the issues of entitlement to service 
connection for bilateral hearing loss and a right thumb 
disability, the Board notes that the July 2001 letter 
informed the veteran of VA's duties to notify and to assist 
him in the development of these claims.  This notification 
letter was furnished to the veteran prior to the RO's initial 
denial of these service connection claims in January 2002.  

Specifically, the Board finds that, by the July 2001 letter, 
the RO informed the veteran of the type of evidence necessary 
to substantiate the service connection claims addressed in 
this decision.  Also in this letter, the RO notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  In addition, the RO 
notified the veteran of his opportunity to submit "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the agency] to try to get for . . . [him]" as well as 
"information describing additional evidence or the evidence 
itself."  Thus, he may be considered advised to submit all 
evidence in his possession which was pertinent to these 
service connection claims.  

Additionally, the January 2002 rating decision and the March 
2003 SOC notified the veteran of the relevant criteria and 
evidence necessary to substantiate the service connection 
issues addressed in this decision.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these claims.  

Further review of the claims folder indicates that, following 
the issuance of the March 2003 SOC with regard to the service 
connection claims addressed in this decision, additional 
evidence (consisting of VA medical records) was received.  
Importantly, however, these reports do not reflect treatment 
for, or evaluation of, hearing loss or right thumb pathology.  
The records are, therefore, not relevant to the service 
connection claims addressed in this decision, and a remand to 
accord the RO an opportunity to consider the additional 
evidence with regard to these issues is not necessary.  See, 
38 C.F.R. § 19.31(b)(1) (2005) (which stipulates that an SSOC 
will be furnished when the agency of original jurisdiction 
receives additional pertinent evidence after an SOC or the 
most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).  

Moreover, by the July 2001 letter, the RO informed the 
veteran of the criteria required, and type of evidence 
necessary, to support his claim for service connection for a 
lumbar spine disability.  In addition, the RO notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  Also, the RO discussed the 
attempts already made to obtain relevant evidence with regard 
to this claim.  Further, the RO notified the veteran of his 
opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the agency] to try 
to get for . . . [him]" as well as "information describing 
additional evidence or the evidence itself."  

Thereafter, by the January 2002 rating action, the RO granted 
service connection for nerve root compression of the lumbar 
spine at the L5 level and awarded a 20 percent evaluation for 
this disability, effective from June 2001.  Following receipt 
of notification of the decision, the veteran, in February 
2002, submitted a notice of disagreement with the 20 percent 
rating assigned to his service-connected lumbar spine 
disorder.  This document is the first one in which the 
veteran raised the increased rating issue.  When, as in the 
present case, VA receives a notice of disagreement raising a 
new issue, VA is required to take proper action and to issue 
a statement of the case if the disagreement is not resolved.  
However, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised claim pursuant to the VCAA.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

In any event, further review of the claims folder in the 
present case indicates that, in March 2003, the RO issued a 
statement of the case (SOC) which included the issue of 
entitlement to an initial increased for the service-connected 
lumbar spine disability.  The SOC notified the veteran of the 
relevant criteria and evidence necessary to substantiate this 
increased rating claim.  Specifically, in the SOC, the RO 
provided the diagnostic codes pertinent to evaluating spinal 
disorders (which were in effect at that time) as well as the 
new spinal impairment requirements set forth at Diagnostic 
Code 5293 which had become effective on September 23, 2002.  
Additionally, the SOC included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  Furthermore, 
following receipt of additional evidence, the RO, in January 
2004 and February 2004, issued supplemental statements of the 
case (SSOCs) which contained discussions regarding the 
additional evidence received, the recent adjudicative actions 
taken, and the reasons and bases for the continued denials of 
the initial increased rating issue.  Also, the January 2004 
SSOC included the new diagnostic codes which rate impairment 
resulting from spinal disabilities and which had become 
effective on September 26, 2003.  Consequently, the Board 
concludes that the notification requirements of the VCAA are 
satisfied with regard to the veteran's claim for an initial 
increased rating for his service-connected lumbar disability.  

Also, after the last SSOC was furnished to the veteran in 
February 2004 with regard to his claim for an initial 
increased rating for his service-connected lumbar spine 
disability, additional evidence (consisting of a report of an 
April 2004 VA outpatient treatment session) was received.  
Importantly, the April 2004 medical record reflects 
neurological testing completed on the veteran's right lower 
extremity.  As the Board has previously discussed in this 
decision, while service connection has been granted for 
radicular syndrome of the veteran's right lower extremity and 
a 10 percent rating has been assigned to this disability, an 
issue regarding this disorder is not currently in appellate 
status before the Board.  Further, the April 2004 VA medical 
report, which was received at the RO in June 2004 after the 
issuance of the last SSOC in February 2004 with regard to the 
issue of entitlement to an increased rating for the 
service-connected spondylolisthesis of the lumbar spine is 
not pertinent to that claim.  Consequently, a remand to 
accord the RO an opportunity to consider the April 2004 VA 
medical report with regard to the increased rating issue on 
appeal is not necessary.  See, 38 C.F.R. § 19.31(b)(1) (2005) 
(which stipulates that an SSOC will be furnished when the 
agency of original jurisdiction receives additional pertinent 
evidence after an SOC or the most recent SSOC has been issued 
and before the appeal is certified to the Board and the 
appellate record is transferred to the Board).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the service 
connection and initial increased rating issues addressed in 
this decision, the Board has relied on communications other 
than the RO's formal VCAA notice letters to the veteran.  
Importantly, however, the purpose of the VCAA is to notify 
the appellant of the elements pertinent to his or her claim.  
See, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the veteran's 
service connection and initial increased rating claims 
addressed in this decision.  The RO has made multiple 
attempts to obtain the veteran's service medical records, and 
all such reports which are available have been procured and 
associated with his claims folder.  In addition, all relevant 
post-service treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  

Further, the veteran has been accorded multiple VA 
examinations pertinent to the disabilities addressed in this 
decision.  In this regard, the Board acknowledges that, in 
the substantive appeal which was received at the RO in May 
2003, the veteran asserted that VA examination of his lumbar 
spine was inadequate because the examiner "ask[ed] . . . 
[him] to bend in different directions and never used any 
instruments to measure how far . . . [he, the veteran] was 
able to move in the different directions."  As such, the 
veteran requested a new pertinent evaluation.  

During the current appeal, the veteran underwent VA 
examinations of his spine in October 2001 and October 2002.  
The Board has thoroughly reviewed the reports of these 
evaluations and finds that the examinations provide a 
complete description of the symptomatology associated with 
the service-connected spondylolisthesis of the veteran's 
lumbar spine.  Further, these evaluation findings are 
supported by the results of contemporaneous magnetic 
resonance imaging completed on the veteran's lumbar spine as 
well as by the lack of outpatient treatment for this 
service-connected disability.  Consequently, the Board 
concludes that a remand to accord the veteran a relevant VA 
examination of his service-connected lumbar spine disorder is 
not necessary.  See Charles v. Principi, 16 Vet. App. 370 
(2002) & 38 USCA 5103A(a)(2) (which stipulate that the duty 
to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Accordingly, the Board finds that VA has everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims which are addressed in this 
decision.  Under the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See, Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (which holds that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and to assist the veteran at 
every stage of this case.  In particular, the RO has 
undertaken development of the veteran's claims for service 
connection for bilateral hearing loss and residuals of a 
right thumb injury and his claim for an initial increased 
rating for his service-connected lumbar spine disorder.  In 
addition, the veteran has pointed to no other evidence which 
has not been obtained.  Given these facts, the Board finds 
that the record is ready for appellate review.  

Analysis

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

1.  Bilateral Hearing Loss

Throughout the current appeal, the veteran has contended that 
he incurred a bilateral hearing loss disability as a result 
of loud noises to which he was exposed during his active 
military duty.  In particular, he asserts that he was exposed 
to loud noises when he worked on jet engines, and experienced 
several episodes of ear infections, during his twelve years 
of military service.  

In this regard, the Board acknowledges that the DD Form 214, 
Certificate Of Release Or Discharge From Active Duty (DD 214) 
of record indicates that the veteran's primary military 
specialty was that of a strategic aircraft maintenance 
technician and that the veteran served in this capacity for 
twelve years and one month.  In addition, he took numerous 
classes in aircraft and jet engine maintenance.  

Furthermore, the service medical records reflect treatment 
for some ear pain as well as evaluation of periodic episodes 
of hearing impairment (mostly at the higher frequency 
levels).  Specifically, according to these reports, the 
veteran was treated for acute otitis media of his left ear in 
February 1990, left otitis externa in June 1990, and 
"otitis" of his left ear in July 1990.  In addition, 
various audiological testing completed during the veteran's 
active military duty reflect 25 decibels at 6000 Hertz 
bilaterally in July 1981; 25 decibels at 6000 Hertz in his 
left ear in May 1984; 25 decibels at 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 6000 Hertz in his right ear in June 1985; and 
30 decibels at 6000 Hertz in his left ear in February 1990.  
Also, audiological testing completed during the veteran's 
subsequent reserve service demonstrates 45 decibels at 
6000 Hertz in his right ear and 50 decibels at 6000 Hertz in 
his left ear in November 1995; 25 decibels at 6000 Hertz in 
his right ear in April 1997; 50 decibels at 6000 Hertz in his 
right ear and 25 decibels at 6000 Hertz in his left ear in 
June 2000; 35 decibels at 6000 Hertz in his right ear and 
30 decibels at 6000 Hertz in April 2001; and 45 decibels at 
6000 Hertz in his right ear and 30 decibels at 6000 Hertz in 
August 2001.  

Significantly, however, the claims folder does not provide 
competent evidence of the current presence of an impaired 
hearing disability for VA compensation benefit purposes.  The 
first objective post-service evidence of hearing impairment 
is dated in February 2002.  At that time, the veteran 
underwent a private audiological evaluation which 
demonstrated some high frequency hearing loss bilaterally.  
In a letter dated on the same day as the audiological 
evaluation, the person who conducted the testing specifically 
noted that the veteran does indeed have mild hearing loss 
bilaterally.  However, the exact decibel results at each 
level tested for both the veteran's right ear and his left 
ear were not provided in either the evaluation report or the 
letter.  Importantly, the Board is precluded from applying 
these results to the criteria set forth at 38 C.F.R. § 3.385 
(2005) in order to determine the severity of the veteran's 
current hearing loss.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The Board observes, however, that the conclusions rendered at 
the private audiological evaluation in February 2002 and 
those shown on subsequent VA examination in October 2002 are 
essentially the same.  

Specifically, at the October 2002 VA audiological 
examination, the veteran "noted no concerns with his 
hearing, although his wife complains occasionally about it."  
The veteran described in-service noise exposure from his 
military responsibilities as an aircraft mechanic crew chief 
as well as post-service noise exposure from his civilian job 
as an aircraft mechanic.  Audiological testing completed in 
October 2002 reflected the following puretone 
thresholds:  10 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz, and 15 decibels at 4000 Hertz (in the veteran's 
right ear) and 5 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 
3000 Hertz, and 25 decibels at 4000 Hertz (in the veteran's 
left ear).  The veteran had speech recognition scores of 
100 percent correct in each ear.  

Clearly, the veteran does not have an impaired hearing 
disability for VA compensation benefit purposes.  See, 
38 C.F.R. § 3.385 (which stipulates that impaired hearing 
disability for VA compensation benefit purposes requires 
competent evidence of auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz of 
40 decibels or greater; auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent).  

The Board acknowledges that, in a letter dated on the same 
day as the private audiological testing of the veteran's 
hearing acuity in February 2002, the examiner associated the 
veteran's mild bilateral hearing loss with his military 
service.  Specifically, the examiner expressed his opinion 
that, "[f]rom what . . . [he had] been told by . . . [the 
veteran] and [from] the [audiological] testing that . . . 
[had been] performed, [the veteran's] mild hearing loss is 
more than likely a result of his military service . . . and 
the assignments [that he had]while serving his country."  
The examiner also referenced the veteran's in-service 
exposure to loud noises from aircrafts.  Further, the 
examiner concluded that the veteran's hearing impairment 
"has continued to deteriorate from the time [that] he was 
discharged."  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also, Kightly v. Brown, 
6 Vet. App. 200 (1994) and Miller v. West, 11 Vet. App. 345, 
348 (1998) (which holds that medical opinions must be 
supported by clinical findings in the record and that 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In the present case, the private examiner's association of 
the veteran's mild high frequency hearing loss was based 
solely on the veteran's assertion that he had been exposed to 
loud noises while working on jet engines during service.  
Although the examiner did not have access to the pertinent 
evidence contained in the veteran's claims folder, the Board 
acknowledges that service personnel records support the 
veteran's contention that he worked on jet engines during 
military service and that service medical records reflect 
some episodes of high frequency hearing impairment.  
Importantly, however, at that private audiological 
evaluation, the veteran did not inform the examiner that he 
had also been exposed to loud noises during his post-service 
civilian work as an aircraft mechanic.  As the private 
examiner reached his conclusions without access to the full 
facts of the present case, the Board finds his opinion not 
probative.  See, Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) (which holds that, in reviewing evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement").  

Significantly, the salient fact in the present case is that 
the competent evidence of record clearly demonstrates that 
the veteran does not currently have an impaired hearing 
disability for VA compensation benefit purposes.  38 C.F.R. 
§ 3.385 (2005).  In this regard, the Board also reiterates 
that, at the October 2002 VA audiological examination, the 
veteran admitted that he had no concerns regarding his 
hearing acuity.  As the competent evidence of record does not 
support the finding of an impaired hearing disability for VA 
compensation benefit purposes that can be related to service, 
the Board finds that the preponderance of the evidence in 
this case is against the claim for service connection for 
bilateral hearing loss.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

2.  A Right Thumb Disability

Throughout the current appeal, the veteran has contended that 
he injured his right thumb when he was refueling an airplane 
during his active military duty and that he has continued to 
experience problems with this extremity since the in-service 
injury.  In particular, he has maintained that his right 
thumb pathology, which includes pain, limitation of motion, 
stiffness, and numbness, has increased in severity.  

In this regard, the Board acknowledges that the examiner who 
conducted the VA hand, thumb, and fingers examination in 
October 2001 diagnosed chronic neuritis and expressed his 
opinion that this disability was "more likely than not 
secondary to [the] crush injury."  Furthermore, the examiner 
who conducted the VA examination in October 2002 diagnosed 
superficial sensory nerve damage of the right thumb and 
expressed his opinion that this disorder "is [as] likely as 
not . . . the result of [the] in-service injury."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In the present case, the Board 
acknowledges that the VA examiners who rendered opinions 
concerning the etiology of the veteran's right thumb 
disorders in October 2001 and October 2002 both indicated in 
the evaluation reports that they had had the opportunity to 
review the veteran's claims folders.  Importantly, however, 
service medical records are negative for complaints of, 
treatment for, or findings of a right thumb disability.  In 
addition, the veteran has not received any post-service 
treatment for his right thumb pathology.  

Furthermore, the physical examination, and radiological 
evaluation, of the veteran's right thumb in October 2001 was 
essentially negative.  In fact, the examiner specifically 
stated at that time that he was unable to locate a scar on 
the veteran's right thumb.  Also, the physical examination 
which was completed on the veteran's right thumb in October 
2002 was negative except for findings of a small area 
(approximating seven millimeters by seven millimeters) just 
medial to the base of the right thumbnail which was "a 
little dysesthetic."  

Clearly, therefore, the examiners' opinions associating the 
veteran's current right thumb disabilities with an injury 
that he purportedly sustained when he was refueling an 
airplane during service were based upon statements made by 
the veteran himself.  Significantly, the veteran's history of 
right thumb trauma in service is not supported by the 
clinical evidence of record, and there is no showing 
continuity of symptoms from service to the initial clinical 
findings of superficial sensory nerve damage of the right 
thumb in October 2002.  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self-reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); and Reonal v. Brown, 5 Vet. App. 548 
(1993).  

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
deemed to be in equipoise, reasonable doubt is determined to 
exist, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  See also, Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999).  However, when the evidence for and 
against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

As the Board has discussed in the present case, service 
medical records are negative for complaints of, treatment 
for, or findings of a right thumb disability.  Further, the 
veteran has not received any post-service treatment for his 
right thumb symptomatology.  These facts do not support the 
VA examiners' conclusions that the chronic neuritis of the 
veteran's right thumb, and the superficial sensory nerve 
damage of his right thumb, are associated with his service.  
As such, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right thumb disability.  

B.  Initial Increased Rating For Service-Connected 
Spondylolisthesis Of The Lumbar Spine

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by a January 2002 rating action, the RO 
granted service connection for nerve root compression of the 
lumbar spine at the L5 level and awarded a 20 percent 
evaluation for this service-connected disability, effective 
from June 2001.  Service medical records reflect treatment 
for myositis of the back in November 1987, low back strain in 
December 1988, low back pain in March 1989, and back strain 
in January 1991.  Also in January 1991, nerve root 
compression was suspected.  X-rays taken of the veteran's 
lumbosacral spine at that time showed spondylolisthesis at 
the L5-S1 level.  Magnetic resonance imaging completed on the 
veteran's lumbar spine in February 1991 reflected a 
9 millimeter Grade I spondylolisthesis at the L5-S1 level, 
bilateral spondylosis at the L5 level which was contributing 
to the spondylolisthesis, and severe bilateral foraminal 
stenosis (due to the subluxation) with compression of the 
exiting L5 nerve roots (with the right side being somewhat 
greater than the left side).  In March 1991, the veteran was 
treated for spondylolisthesis at the L5-S1 level with 
bilateral radiculopathy.  However, periodic reserve 
examinations conducted in November 1995 and June 2000 
demonstrated a normal spine.  

At a VA spine examination conducted in October 2001, the 
veteran complained of weakness, slight intermittent 
stiffness, fatigability, and lack of endurance in his back as 
well as pain and decreased sensation in his right leg.  
Treatment for the veteran's back symptomatology included home 
exercise, the alternating application of heat and ice to his 
low back, the periodic use of a back support (but no crutch 
or cane), and the use of Tylenol and aspirin on an as needed 
basis but no prescription medication.  A physical examination 
demonstrated some limitation of motion (including, for 
instance, right lateral extension to 18 degrees with 
nonradiating lumbar pain at 17 degrees, left lateral 
extension to 23 degrees with right lower back pain at 
19 degrees, hyperextension to 13 degrees with lumbar pain 
radiating to his right leg at 9 degrees, the ability to bend 
over fingertips to 11 1/2 inches from the floor with pain in 
the lumbar area), tenderness to palpation in the L5-S1 area, 
irritation of the right sciatic nerve causing discomfort down 
the back of the right thigh and calf to the ankle, 
asymmetrical deep tendon reflexes (including a 1/4 patellar 
reflex on the right knee as compared to a 2/4 patellar reflex 
on the left knee), slightly less response of the right ankle 
when compared to the left ankle, and a brisk gait with a limp 
favoring the right leg.  However, good alignment of the spine 
with some mild flattening of the lumbosacral area upon 
forward flexion, symmetrical muscular development of the back 
and lower extremities, symmetrical muscle strength of the 
lower extremities, intact and appropriate differentiation 
between sharp and dull feelings in all toes of both feet, 
position sense and vibratory sense in both great toes, 
downward toes bilaterally, the ability to walk on toes and 
heels, and no spasm or paraspinal muscle tenderness was 
shown.  

Based upon these in-service, and post-service, medical 
records, the RO, by the January 2002 rating action, awarded a 
20 percent evaluation for the service-connected nerve root 
compression of the lumbar spine at the L5 level, effective 
from June 2001.  By a July 2003 rating action, the RO granted 
service connection, and a separate 10 percent evaluation for, 
radicular syndrome of the right lower extremity (as secondary 
to the service-connected lumbar spine disability).  In 
addition, the RO redefined the veteran's service-connected 
low back disorder as spondylolisthesis of the lumbar spine.  
The originally assigned rating of 20 percent for this 
service-connected disability remains in effective.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old applicable diagnostic code, evidence of 
moderate limitation of motion of the lumbar spine warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The highest evaluation 
allowable pursuant to this Diagnostic Code, 40 percent, 
necessitates evidence of severe limitation of motion of the 
lumbar spine.  Id.  

Also, according to the applicable diagnostic code which rated 
impairment resulting from intervertebral disc syndrome, 
evidence of such a disorder to a moderate degree with 
recurring attacks was necessary for the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).  The next 
higher evaluation of 40 percent required evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Id.  The highest rating allowable under 
this Code, 60 percent, required evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Id.  

Further, pursuant to Diagnostic Code 5295, evidence of 
lumbosacral strain resulting in muscle spasm on extreme 
forward bending and loss of lateral spine motion and loss of 
unilateral spine motion in the standing position warrants a 
20 percent disability evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5295.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants the assignment of a 40 percent 
disability rating.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the service-connected 
spondylolisthesis of the veteran's lumbar spine includes 
consideration of any resulting low back pathology.  Such 
relevant low back symptomatology may include limitation of 
motion.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the additional new relevant rating criteria 
effective from September 26, 2003 regarding spondylolisthesis 
of the lumbar spine, a 20 percent disability rating requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  A 
40 percent disability rating necessitates evidence of forward 
flexion of thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

Also according to the new rating criteria, evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
is required for a 20 percent evaluation, based upon 
impairment resulting from intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002).  See also, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (which incorporates those initial changes into the 
change in all spinal rating criteria which became effective 
on September 26, 2003).  Evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months is necessary for the next 
higher evaluation of 40 percent.  Id.  The highest rating 
allowable under this Code, 60 percent, requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5293 
(effective from September 23, 2002).  See also, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (which incorporates those 
initial changes into the change in all spinal rating criteria 
which became effective on September 26, 2003).  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for the service-connected 
spondylolisthesis of his lumbar spine because this disorder 
is more severe than the current evaluation indicates.  In 
particular, he has described chronic pain, very limited 
motion, severe muscle spasm, and numbness and tingling 
sensation in his right lower extremity.  

A review of the claims folder fails to reflect recent 
inpatient or outpatient treatment for, or evaluation of, the 
veteran's service-connected lumbar spine disability.  
Further, the reports of the two pertinent examinations 
conducted during the current appeal do not provide sufficient 
competent evidence supportive of an increased evaluation for 
this disorder.  

In this regard, the Board acknowledges that the two spinal 
evaluations that the veteran underwent during the current 
appeal reflect a slightly antalgic gait (also described as a 
brisk gait with a limp favoring the right leg), some 
limitation of motion, tenderness to direct pressure over the 
right lumbosacral area, irritation of the right sciatic nerve 
causing discomfort down the back of the right thigh and calf 
to the ankle, positive straight leg raising to 5 degrees on 
the right, asymmetrical deep tendon reflexes, a feeling of 
dysesthesia over the entire right foot, and intermittent 
numbness on the bottom of the right foot (associated with a 
definite right nerve root problem).  In addition, magnetic 
resonance imaging has shown a grade I to grade II 
spondylolisthesis at L5-S1 associated with bilateral L5 pars 
defects as well as moderate left and severe right foraminal 
narrowing and moderate disc space narrowing at L5-S1.  

Significantly, the examinations completed during the current 
appeal also demonstrate the ability to stand on toes and 
heels and to stand up from a sitting position (in a chair) 
without using the chair arms to "push off," flexion to 
80 degrees, equal thighs, equal calves, a negative Babinski 
test, and no atrophy, fasciculations, muscle spasm, swelling, 
or deformity.  Furthermore, the veteran's service-connected 
lumbar spine disability has required no inpatient or 
outpatient treatment during the current appeal.  In addition, 
treatment for this disorder involves only home exercise, the 
alternating application of heat and ice to his low back, the 
periodic use of a back support, and the use of Tylenol and 
aspirin on an as needed basis.  The veteran does not use a 
crutch or a cane and does not take prescription medication 
for his low back symptoms.  

These negative evaluation findings do not support an 
evaluation greater than 20 percent for the service-connected 
spondylolisthesis of the veteran's lumbar spine, pursuant to 
the old rating criteria.  For instance, the veteran has been 
found to have some limitation of motion of his lumbar spine.  
However, according to the report of the October 2001 VA spine 
examination, he was able to bend over to reach his fingertips 
to within 111/2 inches from the floor.  In addition, at the 
subsequent October 2002 VA spine examination, the veteran was 
found to have forward flexion of his lumbar spine to 
80 degrees.  These objective evaluation results do not 
support a finding of severe limitation of motion of the 
veteran's lumbar spine.  Consequently, the next higher 
rating, 40 percent, cannot be awarded for the 
service-connected spondylolisthesis of the veteran's lumbar 
spine based upon impairment resulting from limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Additionally, severe intervertebral disc syndrome with 
recurring attacks and intermittent relief has not been shown.  
As the Board has discussed in this decision, the veteran's 
service-connected low back disability has not required 
inpatient or outpatient treatment, the use a crutch or a 
cane, or the need for prescription medication.  Rather, the 
veteran's treatment simply consists of home exercise, the 
alternating application of heat and ice to his low back, the 
periodic use of a back support, and the use of Tylenol and 
aspirin on an as needed basis.  Clearly, the next higher 
evaluation of 40 percent, based upon the old rating criteria 
for impairment resulting from intervertebral disc syndrome, 
cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

Further, despite the veteran's complaints of low back pain, 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, and abnormal mobility on forced motion has not been 
shown.  As such, an increased rating of 40 percent, based 
upon impairment resulting from severe lumbosacral strain 
cannot be awarded.  38 C.F.R. § 4.71, Diagnostic Code 5295.  

Moreover, the negative objective evaluation findings do not 
support an evaluation greater than the current 20 percent for 
this disability, based upon the new rating criteria.  
Specifically, physical examination of the veteran's lumbar 
spine has reflected forward flexion to 80 degrees.  In 
addition, no evidence of favorable ankylosis of the entire 
thoracolumbar spine has been shown.  Without evidence of 
forward flexion of thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, the 
next higher evaluation of 40 percent, for the 
service-connected spondylolisthesis of the veteran's lumbar 
spine cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5239.  

Furthermore, an increased disability rating based upon the 
new rating criteria for intervertebral disc syndrome is not 
appropriate in the present case.  The record contains 
absolutely no evidence, nor has the veteran asserted, that he 
has been placed on bed rest by a physician in the past year.  
In fact, as the Board has noted in the current decision, the 
veteran's service-connected low back disability has not 
required any inpatient or outpatient treatment.  
Consequently, without evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, the next higher 
evaluation of 40 percent, based upon impairment resulting 
from intervertebral disc syndrome pursuant to the new rating 
criteria, cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002).  See also, 
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5293 
(effective from September 23, 2002) (which stipulates that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician) as well as 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(which incorporates those initial changes into the change in 
all spinal rating criteria which became effective on 
September 26, 2003).  

The Board notes the veteran's repeated complaints of low back 
pain.  Specifically, at the October 2002 VA spine 
examination, the veteran described continuous right buttock 
and right leg pain which is "generally . . . an 8 . . . [on 
a scale of 1 to] 10" and resulting limitation of motion.  In 
this regard, the Board also acknowledges that the October 
2002 VA evaluation demonstrated some limitation of motion, 
tenderness to direct pressure over the right lumbosacral 
area, as well as irritation of the right sciatic nerve 
causing discomfort down the back of the right thigh and calf 
to the ankle.  

Importantly, however, at the October 2002 VA spine 
examination, the veteran also denied real weakness in his leg 
or stiffness.  Further, the evaluation completed at that time 
demonstrated the ability to stand on toes and heels and to 
stand up from a sitting position (in a chair) without using 
the chair arms to "push off," only slight limitation of 
motion (e.g., flexion to 80 degrees), equal thighs, equal 
calves, and no atrophy, fasciculations, or muscle spasm.  
Further, the examiner specifically stated that he observed no 
weakened movement, excessive fatigability, or incoordination.  
As such, the Board concludes that the current 20 percent 
rating for the service-connected spondylolisthesis of the 
veteran's lumbar spine adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Under these circumstances, therefore, a basis upon which to 
assign a schedular disability rating greater than 20 percent 
for the service-connected spondylolisthesis of the veteran's 
lumbar spine has not been presented.  The veteran's appeal 
regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
spondylolisthesis of the lumbar spine has resulted in marked 
interference with the veteran's employment or requires 
frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected spondylolisthesis of his lumbar spine 
has resulted in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  



ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is denied.  

The issue of entitlement to service connection for a right 
thumb disability is denied.  

The issue of entitlement to an initial disability rating 
greater than 20 percent for the service-connected 
spondylolisthesis of the lumbar spine is denied.  


REMAND

Throughout the current appeal, the veteran has asserted that 
he began experiencing ringing in his ears during his active 
military duty.  He has maintained that his ear problems are 
the result of in-service episodes of ear infections as well 
as his military responsibilities which involved working on 
jet engines over a twelve-year period of time.  

In a statement dated in November 2005, the veteran's 
representative requested that the Board remand the veteran's 
claim for service connection for tinnitus to the RO to accord 
the agency an opportunity to obtain a medical opinion 
concerning the etiology of this disorder.  The Board agrees 
that a remand of the veteran's tinnitus claim is necessary.  

In particular, the Board notes that the DD 214 of record 
indicates that the veteran's primary military specialty was 
that of a strategic aircraft maintenance technician and that 
the veteran served in this capacity for twelve years and one 
month.  In addition, he took numerous classes in aircraft and 
jet engine maintenance.  Furthermore, the service medical 
records reflect periodic episodes of ear pain and hearing 
impairment at varying audiological testing levels.  
Specifically, these reports reflect treatment for acute 
otitis media of his left ear in February 1990, left otitis 
externa in June 1990, and "otitis" of his left ear in July 
1990.  

Additionally, at the post-service private audiological 
examination conducted in February 2002, the examiner 
diagnosed bilateral tinnitus based upon the veteran's 
complaints of slight ringing in his ears.  Further, at the VA 
audiological examination subsequently conducted in October 
2002, the veteran described periodic bilateral tinnitus which 
occurred perhaps once a week and lasted approximately one 
minute.  

In light of these facts, the Board finds that a remand of the 
veteran's claim for service connection for tinnitus is 
necessary.  On remand, the veteran should be accorded a 
pertinent VA examination to include a determination by the 
examiner of the etiology of the veteran's tinnitus.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his tinnitus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  In addition, the 
examiner should express an opinion as to 
whether there is a 50 percent or greater 
probability that any diagnosed tinnitus 
found on examination is related in any 
way to the veteran's active military 
duty.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


